
	
		III
		112th CONGRESS
		2d Session
		S. RES. 598
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2012
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending and congratulating the San
		  Francisco Giants for winning the 2012 World Series.
	
	
		Whereas the San Francisco Giants defeated the American
			 League champions, the Detroit Tigers, 4 games to none to win the seventh World
			 Series championship in the history of the Giants franchise, and the second
			 World Series championship in 3 years;
		Whereas the San Francisco Giants won the 2012 National
			 League West Division title with 94 wins;
		Whereas the San Francisco Giants won 6 straight
			 elimination games in the 2012 post-season, rallying from being down two games
			 to none to defeat the Cincinnati Reds in the National League Division Series,
			 and from being down three games to one to defeat the defending World Series
			 champions, the St. Louis Cardinals, for the National League
			 championship;
		Whereas the San Francisco Giants won 7 straight
			 post-season games and allowed just 7 runs in that span;
		Whereas third baseman Pablo Sandoval received the World
			 Series Most Valuable Player award after hitting .500 during the World Series
			 and hitting 3 home runs in Game 1, becoming just the fourth player to do so in
			 World Series history;
		Whereas all 25 players on the playoff roster should be
			 congratulated, including Jeremy Affeldt, Joaquin Arias, Brandon Belt, Gregor
			 Blanco, Madison Bumgarner, Matt Cain, Santiago Casilla, Brandon Crawford,
			 Aubrey Huff, George Kontos, Tim Lincecum, Javier Lopez, Jose Mijares, Guillermo
			 Mota, Xavier Nady, Angel Pagan, Hunter Pence, Buster Posey, Sergio Romo, Hector
			 Sanchez, Pablo Sandoval, Marco Scutaro, Ryan Theriot, Ryan Vogelsong, and Barry
			 Zito;
		Whereas the 2012 San Francisco Giants will be remembered
			 for overpowering starting pitching, unflappable relief pitching, steady
			 defense, and timely hitting;
		Whereas the San Francisco Giants are superbly led by
			 President and Chief Executive Officer Larry Baer, General Manager Brian Sabean,
			 and Manager Bruce Bochy;
		Whereas San Francisco is a city with a rich baseball
			 tradition, where players such as Willie Mays, Willie McCovey, Orlando Cepeda,
			 Juan Marichal, Monte Irvin, and Gaylord Perry displayed exceptional skill that
			 eventually took them to the National Baseball Hall of Fame in Cooperstown, New
			 York; and
		Whereas the San Francisco Giants inspired the city of San
			 Francisco and all Giants fans by showing unprecedented determination, resolve,
			 and teamwork in winning the 2012 World Series: Now, therefore, be it
		
	
		That the Senate commends and
			 congratulates the San Francisco Giants for winning the 2012 World
			 Series.
		
